                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JONATHAN WILKINSON

       Plaintiff,

v.                                                              1:20-CV-00783-MV-KRS

JUSTIN MAESE, WALTER CHAPPAS,
KETIH TATE (D/B/A GRIFFIN TRANSPORT)
D&M ENERGY ASSOCIATES, LLC
(D/B/A D&M ENERGY AND D/B/A D&M ENERGY, LLC,
And ENVIRONMENTAL SERVICES,

       Defendants,


                   ORDER GRANTING D&M ENERGY’S
        MOTION FOR LEAVE TO FILE LIMITED ENTRY OF APPEARANCE


        THIS MATTER, having come on before this Court on Defendant D&M Energy

 Associates, Limited Liability Company’s Motion for Leave to File a Limited Entry of

 Appearance for the purposes of contesting proper service and jurisdiction, the Court having

 found no party opposes the same finds that good cause exists for the same.

        Defendant D&M Energy Associates, Limited Liability Company is hereby allowed

 to file a limited entry of appearance for the purpose of contesting proper service and this

 Court’s jurisdiction.

        IT IS SO ORDERED.


                                                   __________________________________
                                                   KEVIN R. SWEAZEA
                                                   UNITED STAGES MAGISTRATE JUDGE
